Case: 1:18-cv-07252 Document #: 121 Filed: 05/30/19 Page 1 of 2 PageID #:775




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS

RED LABEL MUSIC PUBLISHING,
INC., et al.,
                   Plaintiffs,
                                                Case No. 1:18-cv-07252
                     v.
                                                Hon. Virginia M. Kendall
CHILA PRODUCTIONS, et al.,
                  Defendants.


                                NOTICE OF APPEAL

       Pursuant to Fed. R. App. P. 3(c)(1) and 4(a), notice is hereby given that Plaintiffs

Red Label Music Publishing, Inc. and Renaissance Marketing Corporation (“Plaintiffs”)

appeal to the United States Court of Appeals for the Seventh Circuit from any and all

orders and rulings of the U.S. District court for the Northern District of Illinois that

support final judgment in this case, including but not limited to the Memorandum

Opinion and Order entered on May 30, 2019 [Docket No. 119] and the Judgment in a

Civil Case entered on May 30, 2019 [Docket No. 120].

Dated: May 30, 2019                          Respectfully submitted,

                                             /s/ Robert P. Greenspoon
                                             Robert P. Greenspoon
                                             rpg@fg-law.com
                                             William W. Flachsbart
                                             wwf@fg-law.com
                                             Flachsbart & Greenspoon LLC
                                             333 N. Michigan Ave., Suite 2700
                                             Chicago, IL 60601-3901
                                             Phone: (312) 551-9500
                                             Fax: (312) 551-9501

                                             Attorneys for Plaintiffs
                                             Red Label Music Publishing, Inc.
                                             Renaissance Marketing Corporation




                                            1
Case: 1:18-cv-07252 Document #: 121 Filed: 05/30/19 Page 2 of 2 PageID #:775




                          CERTIFICATE OF SERVICE

        I hereby certify that on May 30, 2019, I electronically filed the foregoing
document with the Clerk of the Court using the CM/ECF system, which sent notification
of such filing to all counsel of record.

                                          /s/ Robert P. Greenspoon
                                          Robert P. Greenspoon




                                         2
